*286ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
In his motion for rehearing the appellant suggests that he was not properly represented in the trial court because of the fact that the court appointed an inexperienced attorney to represent him. The statement of facts does not evidence any inexperience on the part of the appellant’s appointed attorney. In fact, he seems to have done the best he could under the circumstances.
There is no denial upon the part of the appellant that he took Maria Castra, a girl fourteen years of age, in his pick-up, drove out on a lonely road to a secluded spot, and, according to the appellant, he attempted to have intercourse with her three times. According to her testimony, he penetrated her body. This he denied. This matter was passed upon by the jury and they found the appellant guilty of the rape of this child.
Under the evidence presented, we think our opinion herein affirming this case is correct in all things.
The motion for rehearing is therefore overruled.